Exhibit 10.1

SEVERANCE AND RELEASE AGREEMENT

This SEVERANCE AND RELEASE AGREEMENT (this “Agreement”) is being entered into by
and between Auxilium Pharmaceuticals, Inc. (“Auxilium” or the “Company”), and
Armando Anido (hereinafter “Mr. Anido”).

Background

Mr. Anido and Auxilium are parties to that certain Amended and Restated
Employment Agreement having an effective date of December 23, 2010 (the
“Employment Agreement”).

Mr. Anido and the Company have mutually agreed that Mr. Anido’s employment with
Auxilium will end on December 7, 2011 (the “Termination Date”), and Mr. Anido
will resign from the Board of Directors of the Company (the “Board”), including
any committees of the Board or committees of any subsidiaries of the Company,
effective on the Termination Date.

Each of Auxilium and Mr. Anido desire to enter into this Agreement to fully
resolve all questions of expenses, compensation, entitlement to benefits, and
any and all other claims, whether known or unknown, which Mr. Anido may have
relating to his employment and his termination of that employment with the
Company.

Terms and Conditions

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement and intending to be legally bound and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Effective as of the Termination Date, Mr. Anido will cease to serve as Chief
Executive Officer and President of the Company. The Company acknowledges that
Mr. Anido’s resignation was not voluntary and, therefore, a termination without
Cause (as defined in the Employment Agreement), and, as such, Mr. Anido shall be
entitled to those benefits and payments as are provided for in Section 2.1 of
the Employment Agreement on the terms and subject to the conditions set forth
therein and Mr. Anido’s continued compliance with the terms hereof. The Company
further acknowledges that as Mr. Anido has agreed to tender his resignation as
an officer of the Company and each of its subsidiaries effective as of the
Termination Date, Mr. Anido shall be entitled to receive 30-days’ Base Salary
(as defined in the Employment Agreement) in lieu of notice as provided for in
Section 2.1(a) of the Employment Agreement, which amount equals $48,100. Such
$48,100, as reduced by any applicable tax withholdings and normal deductions,
will be paid to Mr. Anido on December 23, 2011 as part of the Company’s regular
pay cycle on such date. Mr. Anido shall resign from the Board, including any
committees of the Board or committees of any subsidiaries of Auxilium effective
on the Termination Date.



--------------------------------------------------------------------------------

2. Subject in all respects to this Agreement, including, without limitation the
release of claims set forth in paragraph 4 hereof and Mr. Anido’s compliance
with the terms hereof, becoming effective and enforceable in accordance with
paragraph 10 hereof, Auxilium shall provide payments described in (a) and
(b) below, less appropriate withholdings taxes and deductions. In addition,
regardless of whether this Agreement becomes effective and enforceable in
accordance with paragraph 10 hereof, Mr. Anido shall be entitled to the other
benefits described in (c) and, with respect to the first 90 days following the
Termination Date, (d) below.

(a) Payment in the gross amount of $1,906,800. This amount will be paid in 24
equal monthly installments commencing within 60 days following the Termination
Date.

(b) Provided Executive timely elects COBRA continuation coverage, reimbursement
of the monthly COBRA medical insurance cost (less any required employee payments
calculated as if Executive had continued to be an employee) during the 18 month
period following the Termination Date for Mr. Anido, and (if applicable)
dependents. Following the 18-month period, if Mr. Anido secures an individual
policy for health coverage (for himself and any dependents), Auxilium will
reimburse Mr. Anido for the monthly cost of such coverage for 6 months, provided
that the amount does not exceed the monthly COBRA continuation coverage costs.
All other benefits associated with his employment will be discontinued on the
Termination Date, subject to any conversion rights that Mr. Anido may have. The
COBRA health care continuation period shall run concurrently with the foregoing
period.

(c) Mr. Anido will also be compensated for his earned, but unused, vacation time
through the Termination Date, which amount is $37,740. Such $37,740, as reduced
by any applicable tax withholdings, will be paid to Mr. Anido on December 23,
2011 as part of the Company’s regular pay cycle on such date.

(d) All outstanding stock options and restricted stock units that would have
become vested during the 24-month period following the Termination Date will
become fully vested as of the Termination Date. In accordance with the terms of
the applicable grant agreements pursuant to which they were granted and the
Company’s 2004 Equity Compensation Plan, including the determination by the
Compensation Committee of the Board to extend the post termination exercise
period of such stock options, Mr. Anido has until September 7, 2012 to exercise
all outstanding options that have vested as of the Termination Date; provided
however, that if Mr. Anido breaches any of his obligations under this Agreement
or Sections 4, 5, 6, and 7 of the Employment Agreement, any vested and
unexercised options shall terminate immediately and automatically be deemed
forfeited as of the date of such breach. Subject to Section 2.1(b)(iii) of the
Employment Agreement, outstanding options and restricted stock units that have
not

 

2



--------------------------------------------------------------------------------

vested as of the Termination Date will be forfeited. For the avoidance of doubt,
with respect to the Restricted Stock Unit Grant Agreement by and between
Auxilium and Mr. Anido dated February 17, 2011, if the Committee (as defined
therein) determines that all or any portion of the Performance Goal (as defined
therein) is achieved, then Mr. Anido shall be immediately vested in the right to
receive 66% of the shares of Company Stock (as defined therein) earned upon
achievement of such Performance Goal. Information regarding the vested options
will be provided under separate cover.

3. Mr. Anido agrees to submit final travel and expense reports to Human
Resources by December 28, 2011 and to cooperate with the immediate return of all
Company property, as applicable; provided that Mr. Anido may retain his Company
purchase i-Phone, i-Pad and laptop computer so long as Mr. Anido cooperates with
the Company to remove all Company-related information from such devices.

4. MR. ANIDO, FOR HIMSELF AND HIS RESPECTIVE ADMINISTRATORS, EXECUTORS, AGENTS,
BENEFICIARIES AND ASSIGNS, AGREES TO WAIVE, RELEASE AND FOREVER DISCHARGE
AUXILIUM PHARMACEUTICALS, INC. (AS DEFINED BELOW) OF AND FROM ANY AND ALL CLAIMS
(AS DEFINED BELOW). Mr. Anido further agrees that should any other person,
organization or entity file a lawsuit or arbitration to assert any such Claim,
he will not seek any personal relief in such an action. This General Release of
Claims provision (this “Release”) covers all Claims arising from the beginning
of time up to and including the date of this Agreement.

Exclusions: Notwithstanding any other provision of this Release, the following
are not barred by the Release: (a) Claims relating to the validity of this
Agreement; (b) Claims by either party to enforce this Agreement; (c) Claims
which legally may not be waived; (d) Claims for any vested benefits under any of
Auxilium’s employee benefit plans, and (e) Claims for indemnification pursuant
to Auxilium’s by-laws or other corporate governance documents or policies or
pursuant to any directors and officers or other insurance policies covering
Mr. Anido. In addition, this Release does not bar Mr. Anido’s right to file an
administrative charge with the Equal Employment Opportunity Commission (“EEOC”)
and/or to participate in an investigation by the EEOC, although the Release does
bar Mr. Anido’s right to recover any personal relief if he or any person,
organization, or entity asserts a charge on his behalf, including in a
subsequent lawsuit or arbitration.

The following provisions further explain this Release:

(a) Definition of “Claims”. Except as stated above, “Claims” includes without
limitation all actions or demands of any kind that Mr. Anido now has or may have
or claim to have in the future. More specifically, Claims include rights, causes
of action, damages, penalties, losses, attorneys’ fees, costs, expenses,
obligations, agreements, judgments and all other liabilities of any kind or
description whatsoever,

 

3



--------------------------------------------------------------------------------

either in law or in equity, whether known or unknown, suspected or unsuspected.

The nature of Claims covered by this Release includes without limitation all
actions or demands in any way based on Mr. Anido’s employment with the Company,
the terms and conditions of such employment or Mr. Anido’s separation from
employment. More specifically, all of the following are among the types of
Claims which, to the extent permitted by law, are waived and barred by this
Release:

 

  •  

Contract Claims (whether express or implied);

 

  •  

Tort Claims, such as for tortious interference, defamation or emotional
distress;

 

  •  

Claims under federal, state and municipal laws, regulations, ordinance or court
decisions of any kind;

 

  •  

Claims of discrimination, harassment or retaliation, whether based on race,
color, religion, gender, sex, age, sexual orientation, handicap and/or
disability, national origin, whistleblowing or any other legally protected
class;

 

  •  

Claims under the AGE DISCRIMINATION IN EMPLOYMENT ACT, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act and similar
state and local laws;

 

  •  

Claims under the Employee Retirement Income Security Act, the Occupational
Safety and Health Act and similar state and local laws;

 

  •  

Claims for wrongful discharge; and

 

  •  

Claims for attorney’s fees, litigation expenses and/or costs.

The foregoing list is intended to be illustrative and not exhaustive.

(b) Definition of “Auxilium Pharmaceuticals, Inc.” “Auxilium Pharmaceuticals,
Inc.” includes, without limitation, Auxilium Pharmaceuticals, Inc. and its
respective past, present and future parents, affiliates, subsidiaries,
divisions, predecessors, successors, assigns, employee benefit plans and trusts.
It also includes all past, present and future managers, directors, officers,
partners, agents, employees, attorneys, representatives, consultants,
associates, fiduciaries, plan sponsors, administrators and trustees of each of
the foregoing.

5. Mr. Anido expressly acknowledges that:

 

4



--------------------------------------------------------------------------------

(a) He remains bound by Sections 4, 5, 6, and 7 of the Employment Agreement,
which remain in full force and effect, and whose remaining in full force and
effect is reasonably and properly required for the protection of the Company’s
business; and, in keeping with the foregoing, Mr. Anido explicitly and
specifically acknowledges that among his obligations thereunder, he may not
directly or indirectly solicit or recruit any employee of Auxilium to work for a
third party other than Auxilium (excluding newspaper or similar print or
electronic solicitations of general circulation);

(b) The provisions of Section 8 of the Employment Agreement remain in full force
and effect;

(c) Auxilium’s obligation to provide him with the benefits set forth in
paragraph 2 above are contingent upon his ongoing compliance with Sections 4, 5,
6, and 7 of the Employment Agreement and his obligations under this Agreement;

(d) He will not disparage the personal or professional reputation of Auxilium,
its directors, officers, or employees. Auxilium will direct its officers and
directors not to disparage the personal or professional reputation of Mr. Anido.
Nothing in this section is intended to prohibit or restrict Mr. Anido or
Auxilium, its officers and directors from making any disclosure of information
required by law or participating in an otherwise legally protected activity,
such as an investigation or proceeding by a federal regulatory or law
enforcement agency or legislative body;

(e) He shall cooperate with Auxilium with respect to any legal issue regarding
any matter of which he had knowledge during his employment with Auxilium. His
cooperation includes appearance at depositions, assistance in responding to
discovery demands, preparation for trials, and appearance at trial. Auxilium
will reimburse Mr. Anido for all reasonable expenses incurred by him in
providing such assistance;

(f) Mr. Anido shall provide, upon the reasonable request of the Chief Executive
Officer and President of Auxilium (“CEO”), advice and support solely and
directly to the CEO on a variety of matters related to Auxilium’s business (the
“Services”). Mr. Anido shall perform the Services for a reasonable period of
time per month during the six-month period following the Termination Date,
unless the parties agree otherwise, and Mr. Anido shall perform the Services
telephonically or electronically. In requesting that Mr. Anido perform Services,
Auxilium will reasonably accommodate Mr. Anido’s schedule with regard to other
work for which he may be responsible. Under no circumstances shall Mr. Anido, in
the course of performing the Services or otherwise, be provided with any
material non-public information within the meaning of Rule 10b5-1 under the
Securities Exchange Act of 1934, as amended. No breach of this Section 5(f)
shall be deemed to have occurred unless Auxilium provides Mr. Anido with written
notice describing with

 

5



--------------------------------------------------------------------------------

particularity the manner in which it alleges this Section 5(f) has been
breached, Auxilium provides Mr. Anido with 15 days after his receipt of such
written notice to cure any such alleged breach, and, after the expiration of
such 15 day period, the Company determines that such breach has not been cured;
and

(g) After the Termination Date, Auxilium will not have any obligation to provide
Mr. Anido at any time in the future with any payments, benefits or
considerations other than those recited in subsections (a) through (d) of
paragraph 2 above and any vested benefits to which Mr. Anido may be entitled
under the terms of Auxilium’s benefit plans.

6. By entering into this Agreement, the Company does not admit and expressly
denies that it has violated any contract, rule or law, including but not limited
to, any federal, state and local statute or law relating to employment or
employment discrimination.

7. Mr. Anido understands and acknowledges that by signing this Agreement and
accepting the terms contained herein he is receiving benefits that he would not
otherwise be entitled to. Mr. Anido acknowledges that he is receiving this
payment in exchange for entering into this Agreement and complying with all the
provisions of this Agreement.

8. Mr. Anido acknowledges that he has been advised in writing to consult with an
attorney before signing this Agreement.

9. Mr. Anido acknowledges that he has been provided with a period of at least 21
calendar days to consider the terms of this offer from the date this Agreement
first was presented to him on December 7, 2011. No changes to this offer,
whether material or immaterial, will restart the running of the foregoing
consideration period.

Mr. Anido shall notify Auxilium of his acceptance of this Agreement by
delivering a signed copy to the Company, addressed to Jennifer Armstrong.
Mr. Anido understands that he may take the entire 21 day period to consider this
Agreement. Mr. Anido may not return this Agreement prior to the Termination
Date. If Mr. Anido does not notify Auxilium of his acceptance of this Agreement
by delivering a signed copy to the Company, addressed to Jennifer Armstrong,
Mr. Anido shall have no further right to receive the payments recited in
subsections (a) and (b) of paragraph 2 above.

By signing and returning this Agreement, Mr. Anido acknowledges that the
consideration period afforded him a reasonable period of time to consider fully
each and every term of this Agreement, including the General Release of Claims
set forth in paragraph 4 above, and that he has given the terms full and
complete consideration.

10. If Mr. Anido notifies Auxilium of his acceptance of this Agreement by
delivering a signed copy to the Company addressed to Jennifer Armstrong as
described above, Mr. Anido may revoke the Agreement for a period of seven days.
The Agreement shall not become

 

6



--------------------------------------------------------------------------------

effective or enforceable until the seven-day revocation period has ended. For
revocation to be effective, it must be delivered to Jennifer Armstrong, Auxilium
Pharmaceuticals, Inc., 40 Valley Stream Parkway, Malvern, PA 19355.

11. Mr. Anido, intending to be legally bound, certifies and warrants that he has
read carefully this Agreement and has executed it voluntarily and with full
knowledge and understanding of its significance, meaning and binding effect.
Mr. Anido further declares he is competent to understand the content and effect
of this Agreement and that his decision to enter into this Agreement has not
been influenced in any way by fraud, duress, coercion, mistake or misleading
information.

12. This Agreement will take effect on the first business day following the
expiration of the revocation period specified in paragraph 10 hereof, provided
that Mr. Anido chooses not to revoke it.

13. Mr. Anido may not assign his rights or obligations under this Agreement or
the Employment Agreement. Auxilium may assign this Agreement to a successor or
assignee in connection with a merger, consolidation or sale or transfer of
assets.

14. If any provision of this Agreement is or shall be declared invalid or
unenforceable by a court of competent jurisdiction, the remaining provisions
shall not be affected thereby and shall remain in full force and effect.

15. The construction, interpretation and performance of this Agreement shall be
governed by the laws of the Commonwealth of Pennsylvania without regard to any
choice of law or conflict of law, choice of forum or provision, rule or
principle (whether of the Commonwealth of Pennsylvania or any other
jurisdiction) that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.

16. This Agreement supersedes any and all prior agreements or understandings
between Mr. Anido and Auxilium, except those provisions of the Employment
Agreement identified above. Mr. Anido represents and acknowledges that in
executing this Agreement he has not relied upon any representation or statement
not set forth herein made by the Auxilium Pharmaceuticals, Inc. (as defined in
paragraph 4(b) hereof) with regard to the subject matter of this Agreement. Any
modification of this Agreement must be made in writing and signed by all
parties.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

As evidenced by their signatures below, the parties intend to be legally bound
by this Agreement.

 

/s/ Armando Anido

Armando Anido DATE:  

December 23, 2011

AUXILIUM PHARMACEUTICALS, INC. By:  

/s/ James E. Fickenscher

Name:  

James E. Fickenscher

Title:  

Chief Financial Officer

Date:  

December 23, 2011

 

8